     Case 3:20-cv-02462-BEN-AGS Document 15 Filed 05/06/21 PageID.161 Page 1 of 9



1                            UNITED STATES DISTRICT COURT
2                           SOUTHERN DISTRICT OF CALIFORNIA
3     Michelle ROMAN,                                    Case No.: 20-cv-2462-BEN-AGS
4                                       Plaintiff,
                                                         PROTECTIVE ORDER
5     v.
6     HERTZ LOCAL EDITION CORP., et al.,
7                                    Defendants.
8
9          At least some of the documents and information (“materials”) being sought through
10   discovery in the above-captioned action are, for competitive and privacy reasons, normally
11   kept confidential by the parties. The parties have agreed to be bound by the terms of this
12   Protective Order (“Order”) in this action.
13         The materials to be exchanged throughout the course of the litigation between the
14   parties may contain: (1) private personal information protected from compelled disclosure
15   under the California Constitution, Article 1, Section 1, by the United States Constitution,
16   and by state and federal common law; or (2) trade secret or other confidential research,
17   technical, cost, price, marketing or other commercial information, as is contemplated by
18   Federal Rule of Civil Procedure 26(c). The purpose of this Order is to protect the
19   confidentiality of such materials as much as practical during the litigation. THEREFORE:
20                                        DEFINITIONS
21         1.     The term “confidential information” will mean and include information
22   contained or disclosed in any materials, including documents, portions of documents,
23   answers to interrogatories, responses to requests for admissions, trial testimony, deposition
24   testimony, and transcripts of trial testimony and depositions, including data, summaries,
25   and compilations derived therefrom that is deemed to be confidential information by any
26   party to which it belongs.
27         2.     The term “materials” will include, but is not be limited to: documents;
28   correspondence; memoranda; bulletins; blueprints; specifications; customer lists or other

                                                     1
                                                                                20-cv-2462-BEN-AGS
     Case 3:20-cv-02462-BEN-AGS Document 15 Filed 05/06/21 PageID.162 Page 2 of 9



1    material that identify customers or potential customers; price lists or schedules or other
2    matter identifying pricing; minutes; telegrams; letters; statements; cancelled checks;
3    contracts; invoices; drafts; books of account; worksheets; notes of conversations; desk
4    diaries; appointment books; expense accounts; recordings; photographs; motion pictures;
5    compilations from which information can be obtained and translated into reasonably usable
6    form through detection devices; sketches; drawings; notes (including laboratory notebooks
7    and records); reports; instructions; disclosures; other writings; models and prototypes and
8    other physical objects.
9          3.     The term “counsel” will mean outside counsel of record, and other attorneys,
10   paralegals, secretaries, and other support staff employed in the law firms identified below:
11   Gruenberg Law, Law Office of Zachary T. Tyson, and Constangy, Brooks, Smith &
12   Prophete, LLP. “Counsel” also includes Leslie Simoneau, in-house attorney for Hertz
13   Local Edition Corp.
14                                      GENERAL RULES
15         4.     Each party to this litigation that produces or discloses any materials, answers
16   to interrogatories, responses to requests for admission, trial testimony, deposition
17   testimony, and transcripts of trial testimony and depositions, or information that the
18   producing party believes should be subject to this Protective Order may designate the same
19   as “CONFIDENTIAL” or “CONFIDENTIAL – FOR COUNSEL ONLY.”
20         a.     Designation as “CONFIDENTIAL”: Any party may designate information as
21   “CONFIDENTIAL” only if, in the good faith belief of such party and its counsel, the
22   unrestricted disclosure of such information could be potentially prejudicial to the business,
23   operations, or privacy interests of such party.
24         b.     Designation as “CONFIDENTIAL – FOR COUNSEL ONLY”: Any party
25   may designate information as “CONFIDENTIAL – FOR COUNSEL ONLY” only if, in
26   the good faith belief of such party and its counsel, the information is among that considered
27   to be most sensitive by the party, including but not limited to trade secret or other
28   confidential research, development, financial or other commercial information.

                                                   2
                                                                                20-cv-2462-BEN-AGS
     Case 3:20-cv-02462-BEN-AGS Document 15 Filed 05/06/21 PageID.163 Page 3 of 9



1          5.    Whenever a deposition taken on behalf of any party involves a disclosure of
2    confidential information of any party:
3                a.     the deposition or portions of the deposition must be designated as
4                       containing confidential information subject to the provisions of this
5                       Order; such designation must be made on the record whenever possible,
6                       but a party may designate portions of depositions as containing
7                       confidential information after transcription of the proceedings. A party
8                       will have until fourteen (14) days after receipt of the deposition
9                       transcript to inform the other party or parties to the action of the specific
10                      portions of the transcript to be designated “CONFIDENTIAL” or
11                      “CONFIDENTIAL – FOR COUNSEL ONLY.” The designating party
12                      will identify the specific page, line references and exhibits to be
13                      designated “CONFIDENTIAL” or “CONFIDENTIAL – FOR
14                      COUNSEL ONLY.”
15               b.     the disclosing party will have the right to exclude from attendance at
16                      the deposition, during such time as the confidential information is to be
17                      disclosed, any person other than the deponent, counsel (including their
18                      staff and associates), the court reporter, and the person(s) agreed upon
19                      pursuant to paragraph 7 below;
20               c.     if required, the designating party shall ensure that the originals of the
21                      deposition transcripts and all copies of the deposition bear the legend
22                      “CONFIDENTIAL” or “CONFIDENTIAL – FOR COUNSEL
23                      ONLY,” as appropriate; and,
24               d.     the designating party shall be responsible for all costs associated with
25                      designation and labelling of any confidential information.
26         6.    All confidential information designated as “CONFIDENTIAL” or
27   “CONFIDENTIAL – FOR COUNSEL ONLY” must not be disclosed by the receiving
28   party to anyone other than those persons designated within this order and must be handled

                                                   3
                                                                                  20-cv-2462-BEN-AGS
     Case 3:20-cv-02462-BEN-AGS Document 15 Filed 05/06/21 PageID.164 Page 4 of 9



1    in the manner set forth below and, in any event, must not be used for any purpose other
2    than in connection with this litigation, unless and until such designation is removed either
3    by agreement of the parties, or by order of the Court.
4            7.    Information designated “CONFIDENTIAL – FOR COUNSEL ONLY” must
5    be viewed only by counsel (as defined in paragraph 3) of the receiving party, and by
6    independent experts under the conditions set forth in this Paragraph. In advance of
7    providing any confidential information of the producing party to an independent expert,
8    the party seeking to share the confidential information with the expert must have the expert
9    execute a copy of the form attached hereto as Exhibit A, agreeing to be bound by the terms
10   of this Order.
11           8.    Information designated “confidential” must be viewed only by counsel (as
12   defined in paragraph 3) of the receiving party, by independent experts (pursuant to the
13   terms of paragraph 7), and by court personnel.
14           9.    With     respect    to    material     designated   “CONFIDENTIAL”          or
15   “CONFIDENTIAL – FOR COUNSEL ONLY,” any person indicated on the face of the
16   document to be its originator, author or a recipient of a copy of the document, may be
17   shown the same.
18           10.   All information which has been designated as “CONFIDENTIAL” or
19   “CONFIDENTIAL – FOR COUNSEL ONLY” by the producing or disclosing party, and
20   any and all reproductions of that information, must be retained in the custody of the counsel
21   for the receiving party identified in paragraph 3, except that independent experts authorized
22   to view such information under the terms of this Order may retain custody of copies such
23   as are necessary for their participation in this litigation.
24           11.   Before any materials produced in discovery, answers to interrogatories,
25   responses to requests for admissions, deposition transcripts, or other documents which are
26   designated as confidential information are filed with the Court for any purpose, the party
27   seeking to file such material must seek permission of the Court to file the material under
28   seal.

                                                     4
                                                                                20-cv-2462-BEN-AGS
     Case 3:20-cv-02462-BEN-AGS Document 15 Filed 05/06/21 PageID.165 Page 5 of 9



1          12.    At any stage of these proceedings, any party may object to a designation of
2    the materials as confidential information. The party objecting to confidentiality must
3    notify, in writing, counsel for the designating party of the objected-to materials and the
4    grounds for the objection. If the dispute is not resolved consensually between the parties
5    within seven (7) days of receipt of such a notice of objections, the designating party shall
6    bring a motion to uphold the designation of confidential materials. The materials at issue
7    must be treated as confidential information, as designated by the designating party, until
8    the Court has ruled on the objection or the matter has been otherwise resolved. The
9    designating party shall file its motion to uphold the designation with the court within thirty
10   (30) days from notice of objection from the receiving party or else the confidential
11   designation is waived.
12         13.    All confidential information must be held in confidence by those inspecting
13   or receiving it and must be used only for purposes of this action. Counsel for each party,
14   and each person receiving confidential information must take reasonable precautions to
15   prevent the unauthorized or inadvertent disclosure of such information. If confidential
16   information is disclosed to any person other than a person authorized by this Order, the
17   party responsible for the unauthorized disclosure must immediately bring all pertinent facts
18   relating to the unauthorized disclosure to the attention of the other parties and, without
19   prejudice to any rights and remedies of the other parties, make every effort to prevent
20   further disclosure by the party and by the person(s) receiving the unauthorized disclosure.
21         14.    No party will be responsible to another party for disclosure of confidential
22   information under this Order if the information in question is not labeled or otherwise
23   identified as such in accordance with this Order.
24         15.     If a party, through inadvertence, produces any confidential information
25   without labeling or marking or otherwise designating it as such in accordance with this
26   Order, the designating party may give written notice to the receiving party that the
27   document or thing produced is deemed confidential information, and that the document or
28   thing produced should be treated as such in accordance with that designation under this

                                                   5
                                                                                 20-cv-2462-BEN-AGS
     Case 3:20-cv-02462-BEN-AGS Document 15 Filed 05/06/21 PageID.166 Page 6 of 9



1    Order. The designating party shall identify with specificity all documents or confidential
2    information inadvertently disclosed, including the description and bates labelling of any
3    such documents or information. The receiving party must treat the materials as
4    confidential, once the designating party so notifies the receiving party. If the receiving
5    party has disclosed the materials before receiving the designation, the receiving party must
6    notify the designating party in writing of each such disclosure. Counsel for the parties will
7    agree on a mutually acceptable manner of labeling or marking the inadvertently produced
8    materials as “CONFIDENTIAL” or “CONFIDENTIAL – FOR COUNSEL ONLY” –
9    SUBJECT TO PROTECTIVE ORDER.
10         16.    Nothing within this order will prejudice the right of any party to object to the
11   production of any discovery material on the grounds that the material is protected as
12   privileged or as attorney work product.
13         17.    Nothing in this Order will bar counsel from rendering advice to their clients
14   with respect to this litigation and, in the course thereof, relying upon any information
15   designated as confidential information, provided that the contents of the information must
16   not be disclosed.
17         18.    This Order will be without prejudice to the right of any party to oppose
18   production of any information for lack of relevance or any other ground other than the mere
19   presence of confidential information. The existence of this Order must not be used by either
20   party as a basis for discovery that is otherwise improper under the Federal Rules of Civil
21   Procedure.
22         19.    Nothing within this order will be construed to prevent disclosure of
23   confidential information if such disclosure is required by law or by order of the Court.
24         20.    Upon final termination of this action, including any and all appeals, counsel
25   for each party must, upon request of the producing party, return all confidential information
26   to the party that produced the information, including any copies, excerpts, and summaries
27   of that information, or must destroy same at the option of the receiving party, and must
28   purge all such information from all machine-readable media on which it resides.

                                                  6
                                                                                20-cv-2462-BEN-AGS
     Case 3:20-cv-02462-BEN-AGS Document 15 Filed 05/06/21 PageID.167 Page 7 of 9



1    Notwithstanding the foregoing, counsel for each party may retain all pleadings, briefs,
2    memoranda, motions, and other documents filed with the Court that refer to or incorporate
3    confidential information, and will continue to be bound by this Order with respect to all
4    such retained information. Further, attorney work product materials that contain
5    confidential information need not be destroyed, but, if they are not destroyed, the person
6    in possession of the attorney work product will continue to be bound by this Order with
7    respect to all such retained information. The designating / producing shall make the
8    arrangements and pay all costs associated with the return or destruction of confidential
9    information.
10         21.      The restrictions and obligations set forth within this order will not apply to
11   any information that: (a) the parties agree should not be designated confidential
12   information; (b) the parties agree, or the Court rules, is already public knowledge; (c) the
13   parties agree, or the Court rules, has become public knowledge other than as a result of
14   disclosure by the receiving party, its employees, or its agents in violation of this Order; or
15   (d) has come or will come into the receiving party’s legitimate knowledge independently
16   of the production by the designating party. Prior knowledge must be established by pre-
17   production documentation.
18         22.      The restrictions and obligations within this order will not be deemed to
19   prohibit discussions of any confidential information with anyone if that person already has
20   or obtains legitimate possession of that information.
21         23.      Transmission by email or some other currently utilized method of
22   transmission is acceptable for all notification purposes within this Order.
23         24.      This Order may be modified by agreement of the parties, subject to approval
24   by the Court.
25         25.       The Court may modify the terms and conditions of this Order for good cause,
26   or in the interest of justice, or on its own order at any time in these proceedings. The parties
27   prefer that the Court provide them with notice of the Court’s intent to modify the Order
28   and the content of those modifications, prior to entry of such an order.

                                                    7
                                                                                   20-cv-2462-BEN-AGS
     Case 3:20-cv-02462-BEN-AGS Document 15 Filed 05/06/21 PageID.168 Page 8 of 9



1    Dated: May 5, 2021
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             8
                                                                       20-cv-2462-BEN-AGS
     Case 3:20-cv-02462-BEN-AGS Document 15 Filed 05/06/21 PageID.169 Page 9 of 9



1
                                             EXHIBIT A
2
             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND BY
3                                    PROTECTIVE ORDER
4
5          I, _______________________________ [full name], of ______________________
6    ________________________________________________________________________
7    ___________________________________ [full address], declare under penalty of perjury
8    that I have read in its entirety and understand the Protective Order that was issued by the
9    United States District Court for the Southern District of California in the case of Michelle
10   Roman v. Hertz Local Edition Corp., et al, Case No. 20-cv-2462-BEN-AGS. I agree to
11   comply with and to be bound by all the terms of this Protective Order and I understand and
12   acknowledge that failure to so comply could expose me to sanctions and punishment in the
13   nature of contempt. I solemnly promise that I will not disclose in any manner any
14   information or item that is subject to this Protective Order to any person or entity except in
15   strict compliance with the provisions of this Order.
16         I further agree to submit to the jurisdiction of the United States District Court for the
17   Southern District of California for the purpose of enforcing the terms of this Protective
18   Order, even if such enforcement proceedings occur after termination of this action.
19
20   Date: __________________________________
21   Printed Name: ___________________________
22   Signature: ______________________________
23
24
25
26
27
28

                                                   9
                                                                                  20-cv-2462-BEN-AGS
